Citation Nr: 0211431	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy.

2.  Entitlement to an effective date prior to November 1, 
1993, for a grant of entitlement to a total disability rating 
based upon individual unemployability due to service 
connected disability (TDIU).

(The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and R. C. 



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in July 1999, a statement of the 
case was issued in September 2000, and a substantive appeal 
was received in November 2000.  The veteran was afforded a 
Board videoconference hearing in June 2002.  

At his June 2002 Board hearing, the veteran withdrew the 
issue of entitlement to an earlier effective date for the 
assignment of a 60 percent evaluation for service-connected 
lumbar disc degeneration with degenerative joint disease.  
(Transcript, page 11).  Thus, that issue is no longer before 
the Board for appellate consideration.  

The Board will undertake additional development of the issue 
of entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy pursuant to 
the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran, the Board will prepare a 
separate decision addressing this issue.  

Finally, during the June 2002 Board hearing, several 
arguments were advanced based on theories of clear and 
unmistakable error in prior rating actions.  These matters 
are hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy;  a timely notice of disagreement was not 
received to initiate an appeal from that determination. 

2.  Evidence received since the  October 1996 rating decision 
in connection with the claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine with radiculopathy is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's only service-connected disability is lumbar 
disc degeneration with degenerative joint disease, evaluated 
as 60 percent disabling.  

4.  It was not factually ascertainable prior to November 1, 
1993, that the veteran was unemployable due to his service-
connected lumbar disc degeneration with degenerative joint 
disease.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision which determined that 
new and material evidence had not been presented to reopen 
the claim of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the October 1996 rating decision 
in connection with the claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine with radiculopathy is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  The criteria for entitlement to assignment of an 
effective date prior to November 1, 1993, for the grant of 
TDIU benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and available service medical records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  The Board notes that in July 1974, the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical records may have been destroyed in the 1973 
NPRC fire.  NPRC could not confirm the existence of such 
records; only the fact that if they had been stored at the 
Records Center, they would have been stored in an area 
damaged by the fire.  The Board notes that a December 1953 
separation examination and an August 1953 service accident 
report are of record.  In a September 2001 letter, the RO 
informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a claim based upon new and material evidence and 
entitlement to TDIU benefits.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Additionally, the 
veteran was afforded a hearing before a Member of the Board 
in June 2001.  Further, by letter dated in June 2001, the 
veteran was advised of the provisions of VCAA as well as the 
types of evidence necessary to substantiate his claims as 
well as what types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002). The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran for further argument as the Board's consideration of 
the new law and new regulations in the first instance does 
not prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  New and Material Claim

A review of the record reflects that in a February 1990 
rating action, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for degenerative changes of 
the cervical spine.  In a September 1996 decision, the Board 
noted that the veteran had not been notified of the February 
1990 denial of his claim and referred the matter to the RO 
for appropriate action.  In a September 1996 letter, the RO 
notified the veteran of the February 1990 determination that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a cervical 
spine disability.  On October 11, 1996, the RO received the 
veteran's notice of disagreement as to the September 1996 RO 
notice of the February 1990 rating action.  At the same time, 
the veteran also submitted a VA Form 9, Substantive Appeal.  
The RO issued a statement of the case as to this issue on 
October 30, 1996 and informed the veteran that he needed to 
file his substantive appeal within 60 days, otherwise his 
case would be closed.  The RO also informed the veteran that 
the VA Form 9 submitted with the notice of disagreement was 
accepted as a reopened claim and not as a substantive appeal 
as there was no appeal in process at the time it was 
received.  The veteran did not file a substantive appeal 
subsequent to the issuance of the October 30, 1996 statement 
of the case.  Thus, the February 1990 rating action became 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105(c).

On October 30, 1996, the RO also issued a rating decision 
which determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
cervical spine.  The veteran did not submit a notice of 
disagreement as to the October 30, 1996, rating action.  
Thus, the October 1996 rating action became final based upon 
the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
However, a claim will be reopened if new and material 
evidence is received since the last decision denying the 
claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a).  It is not clear from the April 1999 rating 
decision whether the RO reopened the claim or not.  At any 
rate, even if the RO determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the provisions 
of 38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

A review of the record reflects that medical evidence has 
been received since the October 1996 rating action, including 
a December 1998 VA examination report, which states that the 
cervical pain and the degenerative disease in the cervical 
spine could have been at least partially related to the 
severe trauma suffered by the veteran during military 
service.  The Board is of the opinion that this evidence is 
not wholly cumulative or redundant of evidence previously on 
file and is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material and the claim must be reopened. 

II.  Earlier Effective Date Claim

The veteran is seeking entitlement to an effective date prior 
to November 1, 1993, for the grant of TDIU benefits.  A 
review of the record reflects that entitlement to TDIU 
benefits was originally denied by the RO in an April 1985 
rating decision.  The veteran did not file a notice of 
disagreement as to that determination; thus the decision 
became final.  See 38 U.S.C.A. § 7105(c).  The veteran 
subsequently submitted additional statements alleging 
unemployability.  

In reviewing claims for assignment of an earlier effective 
date for TDIU awards, the applicable law is the same as that 
governing assignment of earlier effective dates for increased 
rating claims.  In that regard, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(a)(2); 
38 C.F.R. § 3.400(o)(2).  However, the Board emphasizes that 
38 C.F.R. § 3.400(o)(2) does not apply where a filing for an 
increased rating precedes the increase in disability.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In the present case, the veteran has filed numerous 
statements throughout the years seeking an increased rating 
of his service-connected lumbar disc degeneration and 
alleging unemployability.  However, the preponderance of the 
evidence demonstrates that the veteran was most recently 
employed up until October 31, 1993.  In his April 1999 VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, the veteran reported 
that he had worked full-time at a supermarket from 1990 to 
April 1993 and that he had worked part-time at the same 
location from April 1993 to October 1993.  He reported that 
he became too disabled to work on October 31, 1993.  Thus, 
the veteran's own statements and work history negate any 
finding that it became factually ascertainable prior to 
November 1, 1993 that he was unemployable due to his service-
connected disability.  The Board recognizes that the veteran 
has reported being unemployed for a period of time during the 
1980's.  However, the evidence of record demonstrates that 
the veteran complained of various disabilities at that time, 
including neck and cervical pain.  The medical evidence 
further demonstrates hospitalization for cervical 
radiculopathy.  However, the veteran's sole service-connected 
disability at that time and the present is degenerative joint 
disease of the lumbar spine with radiculopathy.  Thus, 
although the veteran may have been unemployed during the 
1980's, the evidence does not demonstrate that he was 
unemployable as a result of his service-connected disability.  

In summary, the evidence received since the April 1985 rating 
action denying entitlement to TDIU benefits demonstrates that 
the veteran was employed from 1990 to October 31, 1993.  The 
totality of the evidence is against a finding that the 
veteran was unemployable as a result of his service-connected 
lumbar spine disability prior to November 1, 1993.  
Accordingly, assignment of an earlier effective date for the 
grant of a total rating based on individual unemployability 
is not warranted. 



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is reopened.  
To this extent, the appeal is granted.  

Entitlement to an effective date prior to November 1, 1993, 
for the grant of TDIU benefits is not warranted.  To this 
extent, the appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

